Citation Nr: 1219353	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  06-06 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to an effective date prior to January 1, 2005, for the grant of a TDIU rating are the subject of a separate decision by the Board of Veterans' Appeals.)  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied service connection for PTSD.  The Veteran's notice of disagreement (NOD) was received in June 2003.  A statement of the case (SOC) was issued in February 2006, and a substantive appeal was received in March 2006.  

The Veteran testified at a hearing before one of the undersigned Veterans Law Judges (VLJ) at the RO in July 2008.  A transcript of the hearing is of record.  In December 2008 and in March 2010, the case was remanded for additional development.  While that claim was pending, the Veteran filed additional claims for benefits and requested a hearing before the Board in those matters.  In July 2011, a hearing was held before another one of the undersigned VLJs at the RO.  However, as the Veteran also gave testimony regarding the service connection claim being addressed herein, at the July 2011 Travel Board hearing, the VLJ explained that because a Travel Board hearing had also been previously held in this matter (in July 2008), it would be decided by a panel of three VLJs.  See 38 C.F.R. § 20.707 (All VLJs who preside over a hearing must participate in the decision on the claim).  The VLJ further explained that the United States Court of Appeals for Veterans Claims (Court) had recently held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal; therefore, the Veteran had a right to a hearing before the third member of the panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In response, the Veteran and his attorney indicated that a hearing before a third VLJ was not necessary, and the Veteran waived his right to an additional hearing.  Thus, a hearing before the third undersigned VLJ is not necessary.  See July 2011 Travel Board hearing transcript.

Also as an initial matter, the Board notes that it has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  There are no additional documents contained in the Virtual VA system that are pertinent to this appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's claim has been pending since 2006, and that there have been previous remands for development of the record.  While delay stemming from yet another remand is regrettable, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

The Veteran postservice private and VA treatment records show multiple psychiatric diagnoses.  While he has already established service connection for an acquired psychiatric disability other than PTSD, it is also his contention that he has PTSD as a result of abuse and harassment he received in service.  In March 2010, the Board noted that the Veteran's service treatment records (STRs) showed that during service, he was seen by a psychiatrist who documented his report of being "unduly harassed by [his] drill sergeants" during basic training.  During this visit, he also indicated that while he already had one period of being absent without leave (AWOL), he was "contemplating going AWOL again to escape what he [felt was] an intolerable situation."  Thereafter, in his March 1972 service separation report of medical history, the Veteran reported having "nervous trouble" and "depression or excessive worry."  The Board then noted that the medical evidence of record included a September 2002 letter from the Veteran's private psychiatrist, Dr. R.N.W., who gave the Veteran a diagnosis of PSTD and opined that his psychological symptoms "were directly related to the trauma he endured during his time in the Army."  Based on the foregoing, the Board requested a VA examination to determine whether there was a relationship between his currently diagnosed PTSD and his military service.

In May 2010, the Veteran was examined by a VA psychologist; he reported being physically abused in service.  The examiner reviewed the Veteran's claims file, which included his private treatment records from Dr. R.N.W., and after administering various diagnostic tests, opined that the Veteran did not meet the criteria for PTSD.  The examiner explained, "[The Veteran] did not endorse a sufficient number of symptoms on the CAPS semistructured interivew [sic] to meet the threshold for PSTD."  The Board notes, however, that apart from noting that he reviewed Dr. R.N.W.'s treatment records, the examiner did not specifically discuss the findings reported therein.  Significantly, in Dr. R.N.W.'s September 2002 letter, he stated that his diagnosis of PTSD was based on DSM-IV criteria and also cited to the various factors leading to the substantiation of his diagnosis.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008), the Court held that while claims file review is not required for a medical opinion to have probative value, it must be clear from the record that the opinion provider "was informed of the relevant facts" in rendering a medical opinion.  As it is not clear that the examiner gave any consideration to Dr. R.N.W.'s diagnosis of PTSD, another VA examination is necessary for clarification.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following actions:

1. 	The RO should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine whether he has PSTD resulting from exposure to a stressor event in service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examination and report thereof must be in accordance with DSM-IV.  Following examination of the Veteran, and review of his claims file, the examiner must: (1) Discuss the sufficiency of the identified stressor to produce PTSD; (2) If PTSD is diagnosed, discuss the signs and symptoms which support such diagnosis under DSM-IV; and (3) If PTSD is not diagnosed, discuss what is lacking to establish such diagnosis.  

The examiner must explain the rationale for all opinions, and specifically comment on the medical opinions that are already in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.

2. 	After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issue of entitlement to service connection for PTSD.  If the claim remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


___________________________ 		____________________________
        MICHAEL A. HERMAN 		                  L. HOWELL
           Veterans Law Judge,		           Veterans Law Judge,
     Board of Veterans' Appeals		      Board of Veterans' Appeals


__________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

